[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Maxwell v. Brice, Slip Opinion No. 2021-Ohio-4333.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-4333
             THE STATE EX REL. MAXWELL v. THE VILLAGE OF BRICE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Maxwell v. Brice, Slip Opinion No.
                                     2021-Ohio-4333.]
Prohibition—Ohio Revised Code vests exclusive jurisdiction over noncriminal
        traffic-law adjudications in the municipal courts—Evidence shows that
        village no longer conducts administrative hearings on traffic citations—
        Writ of prohibition denied as moot.
(No. 2021-0056—Submitted September 21, 2021—Decided December 14, 2021.)
                                      IN PROHIBITION.
                                    ________________
        Per Curiam.
        {¶ 1} In this original action, relator, Alexander Maxwell, seeks a writ of
prohibition to prevent respondent, the village of Brice (“the village”), from
adjudicating an alleged traffic violation through an administrative hearing. On
April 14, 2021, we denied the village’s motion for judgment on the pleadings and
                             SUPREME COURT OF OHIO




issued an alternative writ. 162 Ohio St.3d 1426, 2021-Ohio-1202, 166 N.E.3d 28.
Maxwell has filed a motion to strike portions of the village’s merit brief and
evidence and a motion for leave to submit supplemental evidence.
       {¶ 2} For the reasons set forth below, we deny Maxwell’s motion to strike,
grant his motion for leave to submit supplemental evidence, and deny the writ of
prohibition as moot.
                               I. BACKGROUND
       {¶ 3} In June 2020, this court held that the Ohio Revised Code vests
exclusive jurisdiction over noncriminal traffic-law adjudications in the municipal
courts. State ex rel. Magsig v. Toledo, 160 Ohio St.3d 342, 2020-Ohio-3416, 156
N.E.3d 899, ¶ 20. We held that municipalities have no jurisdiction to conduct their
own quasi-judicial adjudications of traffic violations. Id.
       {¶ 4} On December 16, 2020, Maxwell received a “notice of violation”
from the village for an alleged speeding offense. Despite our ruling in Magsig, the
notice informed Maxwell that he could contest the citation by requesting an
administrative hearing. Maxwell requested a hearing, which was scheduled for
January 20, 2021.
       {¶ 5} On January 13, Maxwell contacted the village and spoke with a police
officer. Maxwell asked if the village intended to proceed with his hearing despite
the Magsig decision and was informed that the village was aware of the decision
but intended to continue conducting administrative hearings for traffic citations.
       {¶ 6} At Maxwell’s request, the hearing was rescheduled for February 17.
But on January 15, the village’s clerk, Karen Deberry, wrote in a letter to Maxwell
that the hearing was canceled due to a possible COVID-19 exposure. Deberry
informed Maxwell that the village was “unable to schedule [the] hearing in the time
frame allowed by law. Therefore [the] case has been dismissed.”
       {¶ 7} Maxwell claims that Deberry’s letter was not sent to his correct
address.   And he alleges that “[a]s late as February 16, the third-party




                                          2
                                 January Term, 2021




administrators” for the village had told him that his hearing was still scheduled for
February 17. Maxwell requested a second continuance of the hearing but received
no response to that request.
        {¶ 8} Deberry avers that she wrote to Maxwell again on February 4,
informing him “that his rescheduled February 17, 2021 hearing was cancelled [and]
that his civil violation had been dismissed.” Maxwell contends that he did not
receive that letter either.
        {¶ 9} The evidence in the record includes an affidavit from the village’s
mayor, John Mathys. In support of the village’s contention that this case is moot,
Mathys attests:


                The Village of Brice is no longer holding administrative
        hearings under its Photo Speed Division/civil citation system. And,
        the Village will not hold any administrative hearings, unless and
        until, the jurisdictional issue related to such hearings is determined
        on final appeal. Until then, all requests for administrative hearings
        made under the Village of Brice Photo Speed Division/civil citation
        system will be directed to the Franklin County Municipal Court.


                               II. LEGAL ANALYSIS
                               A. The motion to strike
        {¶ 10} After the village filed its merit brief, Maxwell filed a motion to strike
portions of the brief and the village’s evidence. Specifically, he objects to the
affidavit of Deberry, the letter authored by Deberry that was submitted as an
exhibit, and a statement in the village’s merit brief.
        {¶ 11} S.Ct.Prac.R. 12.06 requires that in original actions, “[s]worn or
certified copies of all papers or parts of papers referred to in an affidavit shall be
attached” to the affidavit.     In her affidavit, Deberry refers to the following




                                           3
                              SUPREME COURT OF OHIO




documents that are not attached thereto: (1) a letter from the village’s third-party
administrator to Maxwell, dated January 4, 2021, notifying him of his January 20
administrative-hearing date, (2) Maxwell’s written request to continue the January
20 hearing, (3) a letter from the third-party administrator, dated January 15,
notifying Maxwell of the rescheduled hearing date, (4) another letter from Deberry,
dated February 4, informing Maxwell of the cancellation of his hearing, and (5) the
village’s “administrative hearing docket.”       Maxwell asserts that the village’s
omission of these documents violates S.Ct.Prac.R. 12.06 and that Deberry’s
affidavit should therefore be stricken in its entirety.
        {¶ 12} The village admits the violations of S.Ct.Prac.R. 12.06 but disagrees
with Maxwell’s requested remedy. To be admissible, such affidavits must be based
on the affiant’s personal knowledge. S.Ct.Prac.R. 12.06; State ex rel. Lanham v.
DeWine, 135 Ohio St.3d 191, 2013-Ohio-199, 985 N.E.2d 467, ¶ 15. But according
to the village, because Maxwell has not challenged Deberry’s personal knowledge
of the events that she describes, there is no basis for striking her affidavit.
        {¶ 13} S.Ct.Prac.R. 12.06 sets forth the requirements for submitting and
authenticating exhibits in original actions before this court; failure to abide by the
rule will result in the exclusion of the proffered exhibits. See State ex rel. Mun.
Constr. Equip. Operators’ Labor Council v. Cleveland, 114 Ohio St.3d 183, 2007-
Ohio-3831, 870 N.E.2d 1174, ¶ 39, 41 (striking unauthenticated exhibits in an
original action). But Maxwell has not cited any authority for the proposition that
the failure to attach an exhibit mentioned in an affidavit disqualifies the entire
affidavit. We therefore deny the motion to strike Deberry’s affidavit.
        {¶ 14} Next, Maxwell moves to strike the letter from Deberry informing
him that his hearing was cancelled and his case dismissed because, in his view, the
letter was not attached to or authenticated by Deberry’s affidavit. But as Maxwell
concedes, the same letter appears as an attachment to Deberry’s affidavit. Maxwell
contends that this makes the first copy of the letter in the record redundant, and he




                                           4
                                 January Term, 2021




asks that it be stricken on that basis. But this court will not strike extraneous
materials that are not subject to the rule. State ex rel. Cincinnati Enquirer v. Deters,
148 Ohio St.3d 595, 2016-Ohio-8195, 71 N.E.3d 1076, ¶ 17 (declining to strike
untimely filed materials because exhibits that do not assert any fact relevant to the
case are not subject to the evidence-submission deadline). Stated differently,
striking the first copy of the letter would be a vain act because Maxwell has not
challenged the admissibility of the second copy.            State ex rel. Peoples v.
O’Shaughnessy, 165 Ohio St.3d 54, 2021-Ohio-1572, 175 N.E.3d 524, ¶ 11 (relief
will not be granted to compel a vain act).
        {¶ 15} Finally, Maxwell moves for this court to strike a portion of the
village’s merit brief that states, “In fact, the Village has suspended its use of the
traffic law photo-monitoring device.” Although the village’s mayor has attested
that the village is no longer conducting administrative hearings, his affidavit does
not assert that the village has discontinued its use of the monitoring equipment
altogether. We deny the motion because we are capable of disregarding statements
that are not supported by the evidentiary record. See State ex rel. Tam O’Shanter
Co. v. Stark Cty. Bd. of Elections, 151 Ohio St.3d 134, 2017-Ohio-8167, 86 N.E.3d
332, ¶ 11 (denying a motion to strike because this court is “capable of determining
questions of relevance and assigning appropriate weight without striking evidence
or arguments”).
        {¶ 16} For these reasons, we deny Maxwell’s motion to strike.
                       B. The merits of the prohibition claim
        {¶ 17} Three elements must be satisfied for a writ of prohibition to issue:
(1) the exercise of judicial or quasi-judicial power, (2) the lack of authority for the
exercise of that power, (3) and the lack of an adequate remedy in the ordinary
course of the law. State ex rel. Elder v. Camplese, 144 Ohio St.3d 89, 2015-Ohio-
3628, 40 N.E.3d 1138, ¶ 13.




                                           5
                              SUPREME COURT OF OHIO




        {¶ 18} The village argues that this case is moot because it cancelled
Maxwell’s administrative hearing and dismissed his case. A case is moot when
“ ‘without any fault of the defendant, an event occurs which renders it impossible
for [a] court, if it should decide the case in favor of the plaintiff, to grant him any
effectual relief whatever.’ ” State ex rel. Eliza Jennings, Inc. v. Noble, 49 Ohio
St.3d 71, 74, 551 N.E.2d 128 (1990), quoting Mills v. Green, 159 U.S. 651, 653, 16
S.Ct. 132, 40 L.Ed. 293 (1895).
        {¶ 19} Maxwell argues that this case is not moot because, he asserts, the
traffic charge against him remains pending. Maxwell alleges that the village’s
notice of dismissal was defective because it was sent to the wrong address and
because the village’s clerk lacks the authority to dismiss the charges. But this
argument misses the point: the issue in this prohibition action is not whether a
traffic citation remains pending against Maxwell but whether the village intends to
adjudicate that citation through its own administrative hearing. And there is no
evidence in the record contradicting the village’s evidence that it has ceased
conducting administrative hearings for traffic citations, including Maxwell’s.
        {¶ 20} Maxwell alternatively invokes the exception to mootness for cases
presenting issues of public or great general interest that are capable of repetition yet
evading review. That exception applies, for example, when the relevant event or
the injury to be prevented is of a brief duration. See Adkins v. McFaul, 76 Ohio
St.3d 350, 351, 667 N.E.2d 1171 (1996) (the question whether inmates serving
sentences in county jails were entitled to good-time credit evaded review due to the
“relatively brief sentences” involved for persons confined in county jails). But
instead of demonstrating that this case involves an issue capable of repetition yet
evading review, Maxwell maintains his contention that his traffic case was not
properly dismissed, arguing that his request to continue the February 17 hearing
has never been ruled on and citing confusion between the village and its third-party
administrator as to whether his hearing remained on the docket. These facts do not




                                           6
                                  January Term, 2021




demonstrate that any issues involved in this case will evade review. And as noted
above, the administrative disposition of Maxwell’s traffic-citation case is not what
renders this prohibition action moot.
        {¶ 21} Finally, Maxwell alleges that in order to evade this court’s review of
the village’s procedures, the village has a practice of dismissing traffic citations
when a defendant in one of those cases files a prohibition action against it. In
support of this contention, Maxwell cites State ex rel. Hatfield v. Brice, 161 Ohio
St.3d 141, 2021-Ohio-120, 161 N.E.3d 709, claiming that in that case “the Village
took a shockingly similar tactic of dismissing the case after Hatfield filed suit and
then argued for mootness.” According to the motion for judgment on the pleadings
filed by the village in Hatfield, it dismissed the defendant’s traffic case at his
request two days after he had filed his prohibition action but one day before the
village had received service of the complaint. State ex rel. Hatfield v. Brice, case
No. 2020-1299 (Nov. 19, 2020). In other words, it is unclear in Hatfield whether
the village had notice of the prohibition action at the time that it dismissed the traffic
citation, which allows for the possibility that the dismissal was for some other,
legitimate reason. Maxwell has not shown that the village has engaged in a pattern
of deliberately dismissing traffic citations in response to prohibition actions.
        {¶ 22} Based on the testimony of the village’s mayor that the village no
longer conducts administrative hearings on traffic citations, we deny the writ of
prohibition as moot.
             C. The motion for leave to submit supplemental evidence
        {¶ 23} On August 23, 2021, Maxwell filed a motion for leave to submit
supplemental evidence purportedly showing that the village continued to schedule
administrative hearings on traffic citations after the date on which it attested it had
ceased to do so. Maxwell’s supplemental evidence consists of two documents,
exhibit Nos. 2 and 3. Exhibit No. 2 is purportedly the village’s administrative-
hearing docket. And exhibit No. 3 is the affidavit of Dana Ewing-Moore, who was




                                            7
                             SUPREME COURT OF OHIO




cited by the village for an alleged traffic violation in April 2021. Maxwell states
that he could not present this evidence sooner because he did not receive the
documents in time to submit them under our rules and because the information was
within the exclusive knowledge of the village.
       {¶ 24} The village has not opposed the motion. We grant the motion,
because doing so will not prejudice the village or delay our decision in this case.
However, the admission of these exhibits does not change our determination that
the case is moot. To the contrary, the new evidence supports the conclusion that
the village has ceased conducting administrative hearings on traffic citations and
that the case is therefore moot.
                   1. Exhibit No. 2: the administrative docket
       {¶ 25} On May 4, 2021, the village’s mayor executed an affidavit in which
he attested that the village “is no longer holding administrative hearings under its
Photo Speed Division/civil citation system.” Maxwell contends that the docket
sheets show that the village continued to schedule administrative hearings on traffic
citations into June 2021. However, the docket sheets do not contradict the mayor’s
testimony.
       {¶ 26} Exhibit No. 2 appears to be docket sheets from January 2020 to June
2021. And as Maxwell notes, the last two pages list hearings scheduled for June
22, 2021. However, unlike the other pages of the docket, there is no information
on these pages showing the dispositions of the cases, which at least suggests that
the village is no longer adjudicating them.
       {¶ 27} This conclusion is also supported by the rest of the exhibit. The
docket sheets indicate that the last time that the village imposed an administrative
fine on a defendant was in January 2021. Thereafter, in more than 50 cases, every
defendant’s case was resolved with no financial sanction imposed, suggesting that
the cases were dismissed.




                                         8
                                 January Term, 2021




        {¶ 28} Maxwell suggests that even if the village did not conduct the June
2021 hearings, it is significant that the village scheduled hearings for June in the
first place. He asks, “[W]hy would the Village create an administrative hearing
docket for hearings that it did not intend to hold?” Maxwell assumes that the June
2021 docket sheet was created sometime after May 4, 2021 (the date of the mayor’s
affidavit), but he has submitted no evidence supporting that assumption. Until
November 2020, the bottom right corner of each docket sheet showed the date on
which it was created. But starting with the December 9, 2020 docket sheet, that
information no longer appears. So, the docket sheet for the June 2021 hearings may
have been generated before the village recognized that it had to discontinue the
hearings.
        {¶ 29} Maxwell’s exhibit No. 2 does not prove his claim that the village
continues to conduct administrative hearings on traffic citations. Indeed, it supports
the mayor’s testimony that the village has ceased doing so and that this prohibition
action is moot.
              2. Exhibit No. 3: the affidavit of Dana Ewing-Moore
        {¶ 30} In exhibit No. 3, Ewing-Moore attests that she received a citation
from the village dated April 20, 2021, for an alleged violation on April 11. She
requested an administrative hearing and received a responsive letter from the
village dated May 19, informing her that her hearing had not yet been scheduled
and that she would be informed of the hearing date in the future. She avers that she
has not received any further communications from the village scheduling the
hearing or dismissing her citation. However, she states that on July 28, 2021, she
spoke to a representative of the village’s third-party administrator, who informed
her that her citation “is still active and awaiting a hearing date.”
        {¶ 31} Ewing-Moore’s affidavit fails to disprove the mootness of this
prohibition action. For one thing, Magsig does not declare traffic citations such as
that involved here invalid; it holds only that the challenges must be heard by the




                                           9
                             SUPREME COURT OF OHIO




municipal court and that municipalities have no jurisdiction to conduct their own
quasi-judicial proceedings. 160 Ohio St.3d 342, 2020-Ohio-3416, 156 N.E.3d 899,
at ¶ 20. So, Ewing-Moore is not entitled to have her traffic citation “dismissed.”
The statement by the third-party administrator—that her citation is still “active and
awaiting a hearing date”—may suggest poor communication between the village
and its third-party administrator. But it does not demonstrate that the village
intends to ever proceed with her administrative hearing or anyone else’s.
       {¶ 32} Maxwell’s exhibit No. 3 does not show that the village continues to
conduct administrative hearings on traffic citations.
                               III. CONCLUSION
       {¶ 33} For these reasons, we deny Maxwell’s motion to strike and grant his
motion for leave to submit supplemental evidence. We hold that the prohibition
claim is moot and therefore deny the writ.
                                                                        Writ denied.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Alexander Maxwell, pro se.
       Isaac, Wiles & Burkholder, L.L.C., and Brian M. Zets, for respondent.
                               _________________




                                         10